DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered. Claims 83, 84, 94 and 103 are canceled.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 76, 78-81, 85-93, 95-97, and 99-102 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (JP2005127748 A, Applicant cited reference and translation) in view of Mantele et al. (DE102014108424 B3; using Mantele et al. (2017/0146455 A1) as translation), and further in view the Applicant’s Admitted Prior Art (AAPA).

Regarding claims 76, 90, 93, 101 and 102, Takamatsu teaches of an analysis device (fig. 1) use for a method for analyzing a substance contained in the sample (6) [par. 0001] (i.e. glucose in the skin of a human) being for non-invasive glucose or sugar measurement, said analysis device comprising: 
an exciting light source (1) (see abstract) is an excitation transmission device, configured to generate at least one excitation light beam is inherently with at least one excitation wavelength [par. 0009],
a solid optical medium (5) which in operation of the device is in direct contact with a first region of the surface of the skin (6) (see abstract)[pars. 0004, 0006-7 and 0009];
the analysis device (fig. 1) includes a laser light source (7) a system configured to emit a measuring light beam is a measurement light beam from the laser light source (7) arranged so that the emitted measuring light beam penetrates the optical medium (5) and is reflected at an interface of the optical medium and the first region of the surface of the skin (6), as can be seen in (figs. 1-3);
photodetector (14) is a detection device configured to detect a response signal, to receive the reflected measuring light beam which forms the response signal, and to directly or indirectly detect a deflection of the reflected measuring light beam [pars. 0010-13] (see abstract)[par. 0010 and 0012]; and
 a signal processing device 17 is a processing device configured to analyze the/a substance contained in the sample (6) [par. 0001] (i.e. glucose in the skin) on the basis of the detected response signal photodetector (14) [pars. 0010-11], 
wherein the excitation transmission device (1) is arranged such that the emitted excitation beam penetrates the optical medium (5) and exits the same again at a predetermined point on the surface of the optical medium (5), and radiates into a skin volume (6), which is located underneath said first region of the surface of the skin (6), intended use allowing said excitation beam from light source (1) to reach the interstitial fluid of the skin (6), as can be seen in depicted drawing (figs. 2-3), 
wherein one or both of said system configured to emit said measuring beam and said detection device is/are directly mechanically fixedly connected to the optical medium and wherein the device laser light sources (7) for emitting a measuring beam and/or the detection device photodetector (14) and/or the excitation transmission device is/are directly mechanically fixedly connected to the optical medium (5)  (claim 90) is included wherein the sample measurement unit is deposed in the contact with transparent body (5) without installing the sample in a sealed container  [par. 0012, lines 5-8].
Takamatsu fail to explicitly specify that sample being analyzed by the analysis device is glucose in the skin of a human being; and comprising an array of quantum 

Mantele from the same field of endeavor teaches of substance and/or sample can be a tissue, or example skin, but also a liquid or a solid or a combination of solid, skin and tissue, such as a sample holder made of glass with either a tissue to be examined located thereon or a liquid contained therein [par. 0007], and teaches that an identical analysis device is use for analyzing and evaluting the skin of a patient glucose and sugar level and is a non-invasive measurement method using the analysis device in order to  enable the analysis accuracy to be improved, as per teaching of Mantele [pars. 0027-28, 0060], and teaches of utilizing a quantum cascade laser(s) as an excitation laser that is/are providing excitation light beams of different wavelengths between 8 µm and 11 µm [pars. 0064, 0022, 0024 and 0076].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takamatsu as desired appropriate in view of Mantele such as in manner as claimed by applicant’s claims in order to evaluate and/or measure the skin of a patient glucose and/or sugar level in a non-invasive measurement method by using the analysis device in order to  enable the analysis accuracy to be improved, as per teaching of Mantele [pars. 0027-28, 0060].
In addition, the applicant discloses as found in specification, as published [par. 0007-8], Applicant has described that utilizing combination of Quantum Cascade Lasers (QCL) is a well known.

For the purpose of clarity, the method claim 93 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/system/102 claim 76 as rejected above as being unpatentable over Takamatsu in view of Mantele. The structure of the analysis device for analyzing glucose in the skin of a human being for non-invasive glucose or blood sugar measurement recited in claim 102 is symmetrical to the structure recited in claim 76, as such, claim 102 is rejected as being unpatentable over Takamatsu in view of Mantele. 
Furthermore, with respect to method claim, Mantele teaches of utilizing different modulation frequencies, and combining a plurality of response signal waveforms or patterns at different modulation frequencies with each other such as to obtain specific information for a depth range under the surface of the skin [pars. 0014-15 and 0017-21]
In addition, one of ordinary skill in the art will reasonably recognized that deposing the measurement unit in or inside the optical medium will required that each elements in the measurement unit being fixed for the purposes of stability and protection. 
photodetector (14) is configured to detect a parameter change of the optical medium (5), in particular in a region adjacent to the first region, as a result of the response signal, in particular a deformation/changes and/or density change of the optical medium (5)(see abstract)[pars. 0010-13].
As to claim 79, Takamatsu when modified by Mantele, Takamatsu further discloses, wherein the detection device comprises a piezo-element, which is connected to the optical medium or integrated therein, as a detector for detecting the deformation/changes and/or density change is included in the position controlling system arrangement of position control mirrors (31 and 32)[pars. 0002 and 0009].
As to claim 80, Takamatsu when modified by Mantele, Takamatsu also discloses wherein the detection device comprises temperature sensors as detectors for detecting the response signal by measuring the phenomenon that refractive index changes by temperature distribution caused within the material to be measured or in the vicinity thereof by heat generated by light absorption in the material [pars. 0004-5; 0007, 0009 and 0011].  

As to claim 81, Takamatsu when modified by Mantele, Takamatsu further discloses wherein the analysis device comprises intensity modulator (i.e. the chopper 11) is a device for intensity modulation configured to modulate the intensity modulation of the excitation light beam, and wherein the detection device photodetector (14) is configured to a time-dependent response signal as a function of [pars. 0002, 0005, 0007, and 0009] 

As to claim 85, Takamatsu when modified by Mantele, Takamatsu also discloses a structure that is implementing limitations such as, wherein the excitation transmission device (2/3/4/5) is/are capable of being directly - or indirectly by means of an adjustment device mechanically fixedly connected to said optical medium (5) which is in direct contact with the said first region of the surface of the skin (6), in particular with the first region of the surface of the material (claim 85), as can be seen in (figs. 1-4)[pars. 0009-13].

As to claims 86-88, Takamatsu when modified by Mantele, Takamatsu further discloses a structure (figs. 1-4) that is use in a system/ device that is implementing limitations such as, wherein the analysis device for the intensity modulation the chopper (11)/intensity modulator (AOM) comprises or is formed by an electrical modulation device, which is electrically connected to the excitation transmission device ((2/3/4/5//14/31-32) and configured to electrically controls it through the controller (claim 86); wherein the device for intensity modulation the intensity modulator comprises at least one controlled mirror arranged in the beam path (claim 87); and wherein the device for intensity modulation the intensity modulator comprises at least one layer which is arranged in the beam path and is controllable with respect to its transparency, or is formed by such a layer (claim 88), (see abstract)[pars. 0005, 0007, 0009-14, 0018](fig. 3).
(figs. 1-4) that is use in a system/device that is implementing limitations such as, wherein the system laser light sources (7) configured to a measuring beam and the detection device photodetector (14) are aligned with respect to each other in such a way that the detection device photodetector (14) configured to detect the measuring beam as the time-dependent response signal, after this beam has been reflected at least once at the interface of the optical medium (5), which is in contact with said first region of the surface of the skin sample (6) [pars. 0009-14].
As to claims 91-92, Takamatsu when modified by Mantele, Takamatsu further discloses a structure (figs. 1-4) that implemented using limitations such as, wherein the excitation transmission device, is configured to modulate the excitation with a frequency (i.e. between 1Hz and 10 kHz, in particular between 10 and 1000 Hertz, more particularly between 20 and 500 Hertz) (claim 91)[par. 0009]; and  wherein the analysis device is configured to detect the temporal waveform of the response signal and subject it to a Fourier transformation, preferably after an excitation pulse intermittent light of (i.e. between 10 ms and 1000 ms duration, more preferably be- tween 50 and 500 ms, further preferably between 50 and 150 ms duration)(claim 92) [pars. 0002, and 0009].
As to claim 95, Takamatsu when modified by Mantele, Takamatsu further discloses a structure (figs. 1-4) that is implementing the method limitations such as, wherein the temporal intensity waveform or pattern of the absorption is measured after the end of each time interval, in which the excitation beam is emitted (claim 95) [pars. 0002, 0005, 0007, 0009, and 0011].

As to claims 96-97, and 99-100, Takamatsu when modified by Mantele, Takamatsu further discloses a structure (figs. 1-4) that is capable of implementing the device/method limitations such as,
wherein said optical medium comprises one of glass, crystal, zinc sulphide (ZnS), zinc selenide (ZnSe), Germanium (Ge), silicon (Si), diamond, and a transparent plastic (claim 96) [pars. 0004 and 0013]; wherein in operation, said excitation beam penetrates at least 50 µm into the skin (claim 97); wherein said optical medium comprises one of glass, crystal, zinc sulphide (ZnS), zinc selenide (ZnSe), Germanium (Ge), silicon (Si), diamond, and a transparent plastic (claim 99) ) [pars. 0004 and 0013]; and wherein said excitation beam penetrates at least 50 µm into the skin (6) [pars. 0004, 0009, and 0015](claim 100)[pars. 0004, 0009, and 0015].

Response to Arguments
Applicant’s arguments/remarks, filed on 03/29/2021, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) rejection(s) being used in the current rejection(s).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art device/method for analyzing a material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886